Citation Nr: 0031115	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic 
encephalopathy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to 
December 1973.  This case comes to the Board of Veterans' 
Appeals (Board) from an RO decision in December 1995 which 
denied an increase in a 10 percent rating for service-
connected post-traumatic encephalopathy.  

In a November 2000 statement, the veteran's representative 
remarked about a July 2000 RO decision which denied service 
connection for migraine headaches on the basis that such a 
claim was not well-grounded.  It appears that the 
representative is expressing a notice of disagreement with 
the decision.  In regard to the same decision, the Board 
recognizes that a new law has abolished the requirement that 
a claimant for VA benefits must present a well-grounded 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In view of these 
points, the matter of service connection for migraine 
headaches is referred to the RO for further appropriate 
consideration.


FINDING OF FACT

The veteran's service-connected post-traumatic encephalopathy 
is manifested by subjective complaints of headache; there is 
no objective evidence of a purely neurological disability or 
a diagnosis of multi-infarct dementia associated with brain 
trauma.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-
traumatic encephalopathy are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2000); 
38 C.F.R. § 4.132, Diagnostic Code 9304 (1996); 38 C.F.R. § 
4.130, Diagnostic Code 9304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1971 to 
December 1973.  Service medical records show that in 
September 1973 the veteran was involved in a car accident and 
sustained injuries to the left eye and left arm.  He denied 
unconsciousness or trouble with his vision.  He also 
indicated that his back was slightly injured.  He was held at 
a civilian hospital for a 12-hour observation and then 
released.  On a service physical examination the next day, a 
neurological evaluation was negative and fundi were normal.  
The impression was multiple blunt trauma.  Aspirin, heat, 
rest, and light duty for 48 hours was recommended.  There 
were no further complaints or treatment related to the 
injuries sustained in the car accident.  A December 1973 
medical examination for discharge purposes showed no residual 
of a head injury.  

From September to November 1992, the veteran was hospitalized 
at the VA for treatment of substance abuse.  His discharge 
diagnoses were alcohol and cocaine dependence and personality 
disorder, not otherwise specified.  

On a September 1993 VA psychiatric examination, the veteran 
was diagnosed with post-traumatic stress disorder (PTSD), 
chronic, moderate; and history of polysubstance abuse, in 
remission.  The doctor stated the veteran appeared to suffer 
from classic PTSD symptoms as seen among combat veterans.  

On a September 1993 VA neurological examination, the veteran 
complained of left frontal temporal headaches about once 
every three months, lasting as long as two weeks and not 
accompanied by nausea or vomiting.  He had no other 
neurological complaints except for occasional numbness and 
tingling on all fingers of the left hand.  The diagnosis was 
mild post-traumatic encephalopathy with headaches.  The 
doctor noted that the neurological examination and skull 
films were within normal limits.  

An October 1994 VA outpatient record indicates the veteran 
complained of migraine/cluster headaches.  It was noted that 
he was currently taking two medications (Amitriptyline and 
Cafergot).  The impression was migraine/cluster headaches; 
response to Amitriptyline encouraging.  

In January 1995, the veteran was hospitalized at the VA for 
three days.  On admission, he reported that people were 
conspiring against him to do him harm.  He reported much 
difficulty in sleeping over the past several days and 
admitted to heavy daily use of crack cocaine prior to 
admission.  He also reported a history of cluster headaches.  
After admission, he was continued on medications for migraine 
headaches.  The discharge diagnoses were cocaine abuse versus 
dependence, rule out PTSD, and anti-social traits.  

In a February 1995 decision, the RO granted service 
connection and a 10 percent rating for post-traumatic 
encephalopathy with headaches. 

A March 1995 VA outpatient record indicates the veteran took 
several medications, to include Amitriptyline and Ergotamine 
(took five a week).  

In August 1995, the veteran was admitted to the VA when it 
was felt that he was a danger to himself and others (the 
diagnostic impression was homicidal ideation with a plan).  
He reported that the day prior to the admission he smoked 
crack cocaine for 12 hours, became paranoid, and made plans 
to kill people whom he believed stole money from him.  During 
the hospital stay, he was continued on medication for 
headaches.  He was discharged in September 1995 with 
diagnoses of polysubstance abuse, PTSD, and mixed personality 
disorder with narcissistic and anti-social traits.  His 
discharge medications included Amitriptyline and Cafergot for 
migraines.  

While hospitalized in August 1995, the veteran submitted a 
claim for an increased rating for his service-connected post-
traumatic encephalopathy.  In the claim, he stated that he 
still had a knot on his forehead and scar tissue from the 
injury, which gave him headaches.  He stated that he took two 
different medications prescribed by the neurology clinic at 
the VA.  

VA outpatient records from September to December 1995 
indicate that the veteran received psychotherapy and 
counseling in a dual diagnosis program at the psychiatry 
clinic.  An October 1995 record indicates that the veteran's 
thought process was okay and that there was no evidence of a 
psychosis or delusional thinking.  A November 1995 record 
indicates that the veteran's thought process was clear and 
that thought content was negative for delusions.  A December 
1995 record indicates in the assessment that he had no 
thought disturbance or psychosis.  His medications during 
this period included Cafergot (Ergotamine and Caffeine 
tablet) and Amitriptyline for migraines.

In a December 1995 decision, the RO denied an increase in a 
10 percent rating for post-traumatic encephalopathy.  

In January 1996, the veteran was hospitalized at the VA for 
four days.  On admission, it was felt that he was a danger to 
himself (he jumped off a second story balcony, reportedly 
wanting to end his life).  He admitted that he recently 
smoked crack cocaine but did not attribute the jump to the 
cocaine.  He also reported depressive symptoms including 
sleep disturbance with early and middle insomnia, decreased 
energy, depressed mood, and anhedonia.  He reported having 
feelings of depression for years with exacerbations and 
remissions.  It was noted in a "past medical history" 
section of the report that the veteran had been followed by 
neurology at a clinic and was taking Amitriptyline and 
Cafergot for headaches.  It was further noted that previous 
written reports suggested the veteran had cluster headaches 
but that his admission history suggested that he had migraine 
headaches.  On discharge, he was continued on his medications 
for headaches.  The discharge diagnoses were polysubstance 
abuse, cocaine abuse, PTSD, depression (not otherwise 
specified, rule out major depressive disorder, rule out 
dysthymia), and mixed personality disorder with narcissistic 
and anti-social traits.  

In an April 1996 decision, the RO confirmed and continued the 
10 percent rating for post-traumatic encephalopathy.  

In July 1996, the veteran was hospitalized at the VA for two 
days to undergo a right parotidectomy.  His admission and 
discharge diagnoses, in pertinent part, were PTSD and 
depression.  On discharge, he was continued on medications 
for headaches, i.e., Ergotamine and Caffeine tablet.  

In August 1996, the veteran was admitted to the VA hospital 
after recent stressors including drug abuse relapse and 
arguments with his girlfriend's aunt who he claimed was 
picking on him and left him feeling suicidal.  The veteran 
reported spending most of his time sitting and staring at the 
floor.  On a mental status examination, he stated he feared 
he may have brain damage from Vietnam.  During the hospital 
stay, he was continued on his medications for headaches.  
After 14 days, he was discharged with diagnoses of 
polysubstance abuse with preference for alcohol and cocaine 
and of depression of undetermined etiology.  His condition on 
discharge was neutral mood with no evidence of psychotic 
symptoms.  Outpatient records in late August 1996 show the 
veteran did not report for scheduled follow-up psychological 
counseling in a dual diagnosis program.  

VA outpatient records from September to December 1996 show 
the veteran continued to take Amitriptyline and Ergotamine.  
An October 1996 record indicates pertinent diagnoses of 
migraines and history of depression.  

On his December 1996 substantive appeal, the veteran alleged 
that his service-connected post-traumatic encephalopathy, 
along with the medication he took for the condition, had an 
adverse effect on his employability.  

A July 1997 VA outpatient record indicates that the veteran 
was taking Amitriptyline and Ergotamine at the start of his 
migraines.  

In a July 1997 statement, the veteran indicated that he was 
still having problems with his headaches, which he stated 
were sometimes so bad that he could not function and his nose 
bled.  He requested an increase from 10 percent to 100 
percent for his service-connected disability because he could 
not function or work with his illness.  

VA outpatient records from April to October 1999 show the 
veteran received treatment for, among other conditions, 
migraine headaches and diabetic neuropathy.  In April 1999, 
he complained of unilateral left throbbing headaches with 
nausea and nosebleeds.  He also stated that he saw "lights" 
and that a quiet, dark place made him better.  The assessment 
included migraine headaches, and he was started on a 
different medication.  In October 1999, he complained of 
continued throbbing left temporal headaches, which he 
reported could last all day.  He denied any photophobia or 
nausea.   

In a July 2000 decision, the RO denied service connection for 
migraine headaches.  

II.  Analysis

With respect to the issue on appeal, entitlement to an 
increase in a 10 percent rating for service-connected post-
traumatic encephalopathy, the Board is satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist.  38 U.S.C.A. § 5103A.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
In that regard, in a November 2000 statement the veteran's 
representative requested a new VA examination to 
differentiate the symptomatology related to the veteran's 
service-connected post-traumatic encephalopathy headaches and 
that related to diagnosed migraine headaches.  The medical 
record shows the veteran has been diagnosed variously with 
headaches and migraines.  However, there is no evidence that 
his migraines are recognized as symptomatic of the service-
connected post-traumatic encephalopathy.  Additionally, in 
the introduction to this decision, the issue of service 
connection for migraines has been referred back to the RO for 
appropriate action.  Thus, the Board finds that a new VA 
examination at this time is not indicated on the issue on 
appeal, entitlement to an increase in a 10 percent rating for 
service-connected post-traumatic encephalopathy.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The RO has rated the veteran's post-traumatic encephalopathy 
as 10 percent disabling under 38 C.F.R. § 4.124a, Code 8045 
and 38 C.F.R. § 4.132, Code 9304.  Under Code 8045, for brain 
disease due to trauma, purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
codes specifically dealing with such disabilities.  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Code 9304; this 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma, and ratings in excess of 10 
percent for brain disease due to trauma under Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma. 

The Board notes that the regulations pertaining to evaluating 
mental disorders were revised effective November 7, 1996, 
during the pendency of the present appeal.  Under the 
circumstances of this case, either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old rating criteria, in effect prior to November 7, 
1996, a 10 percent evaluation for dementia associated with 
brain trauma is assigned when the condition results in mild 
impairment of social and industrial adaptability, and a 30 
percent rating is assigned when the condition results in 
definite impairment of social and industrial adaptability.  
38 C.F.R. § 4.132, Code 9304 (1996).

Under the new rating criteria, in effect since November 7, 
1996, a 10 percent evaluation for dementia due to head trauma 
requires occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation requires occupational 
and social functioning with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Code 9304 (2000).  

The veteran contends that his service-connected post-
traumatic encephalopathy is more disabling than is reflected 
by his current 10 percent rating.  However, after 
consideration of all evidence of record, the Board concludes 
that the veteran's service-connected disorder does not meet 
the criteria for a rating in excess of 10 percent under the 
applicable codes.  

The medical evidence shows that on a 1993 VA examination the 
veteran complained of temporal headaches and was diagnosed 
with mild post-traumatic encephalopathy with headaches.  A 
neurological examination at that time was negative.  In 1994, 
he again complained of headaches and was diagnosed with 
migraine/cluster headaches.  In 1995, the veteran took 
medication for headaches/migraines and was hospitalized twice 
for polysubstance abuse, PTSD, and personality disorder.  A 
January 1996 hospital record indicates that previous reports 
suggested he had cluster headaches but that his admission 
history suggested he had migraine headaches.  The diagnoses 
were polysubstance abuse, PTSD, depression, and personality 
disorder.  Upon discharge from a VA hospital in July 1996 and 
on a psychiatric hospitalization (for polysubstance abuse and 
depression) in August 1996, the veteran was continued on 
medication for headaches.  Subsequent VA outpatient records 
in 1996, 1997, and 1999 indicate he continued to take 
medications for migraines.  A 1999 record indicates 
complaints of unilateral left throbbing headaches with 
nausea, nosebleeds, and a vision of "lights."  

This evidence is reflective of subjective complaints of 
headaches, which have been recognized as symptomatic of brain 
trauma, and there is no objective evidence of a purely 
neurological disability or a diagnosis of multi-infarct 
dementia associated with brain trauma.  Thus, no more than a 
10 percent rating may be assigned for post-traumatic 
encephalopathy under Codes 8045-9304.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher rating 
for post-traumatic encephalopathy.  Thus, the benefit-of-the-
doubt rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for post-traumatic encephalopathy is 
denied.  



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeal

 
- 10 -


- 1 -


